Citation Nr: 1706014	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  12-00 753	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

 
1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to a compensable rating for dermatitis. 
 
3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.   


REPRESENTATION
 
Appellant represented by:  Robert Gillikin, Attorney at Law
 
 

ATTORNEY FOR THE BOARD
 
Jonnese S. Crandol, Associate Counsel
 

INTRODUCTION
 
The Veteran served on active duty from February 1966 to October 1968.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from two separate rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In November 2011, the RO denied entitlement to service connection for bilateral hearing loss.   In an August 2014 rating decision VA implemented the Board's December 2013 decision granting entitlement to service connection for nonspecific dermatitis and assigned a noncompensable rating effective from October 6, 2004. 

In December 2013, the Board remanded the claim of entitlement to service connection for a bilateral hearing loss.  

The claims file is now entirely in VA's secure electronic processing systems, the Virtual VA electronic claims file and the Veterans Benefits Management System.
 
As to the issue of entitlement to an increased rating for dermatitis, the United States Court of Appeals for Veterans Claims issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) reversing and remanding an April 2014 Board decision that denied entitlement to an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  In October 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed. 

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
A chronic bilateral hearing loss was not demonstrated during active duty service, and a compensably disabling sensorineural hearing loss was not demonstrated within one year following the Veteran's separation from active duty.  


CONCLUSION OF LAW
 
A bilateral hearing loss was not incurred or aggravated inservice, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duty to Assist and Notify
 
VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).
 
After the claim was received, the RO advised the claimant by VCAA letter dated in August 2011 of the elements to show entitlement to service connection for a claimed disability and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence in support of his claim.  Thus, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).
 
The claim of entitlement to service connection for a hearing loss was remanded for further development in December 2013.  In addition to obtaining an October 2014 addendum medical opinion, the AOJ obtained additional VA medical records.  All newly obtained evidence was associated with the claims file and reviewed prior to the issuance of the January 2016 supplemental statement of the case.  The Board finds therefore finds that there has been substantial compliance with all the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private medical records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).
 
VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's  "evaluation of the claimed disability will be a fully informed one." Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Here, VA provided the Veteran with a VA hearing loss examination in August 2011 and October 2014.  At both examinations, the Veteran's bilateral hearing loss satisfied the requirements to be a disability for VA purposes. The October 2014 VA examiner gave an adequate opinion addressing whether the Veteran's hearing loss disability is related to in-service noise exposure.  The Board finds that the VA examinations provided for the claim decided herein, are adequate under the law. 
 
All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103  (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.
 
Service Connection
 
The Veteran contends that he currently suffers from a bilateral hearing loss as a result of his military service.  In this regard, the Board initially finds that the Veteran has a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  The competent medical evidence shows that the Veteran's pure-tone auditory thresholds and speech recognition levels show mild to moderate hearing loss in both ears.  The preponderance of the evidence, however, is against finding competent and credible evidence of a nexus between the Veteran's claimed in service hearing loss and his current bilateral hearing loss disability.  Consequently, entitlement to service connection for bilateral hearing loss must be denied.
 
Generally, to prevail on a claim of service connection on the merits, there must be competent and credible evidence (1) confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim for the disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation ("nexus") between the disease or injury in service and the presently-claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  
 
Sensorineural hearing loss, as an organic disease of the nervous system, is a chronic disease according to 38 C.F.R. § 3.309(a).  This type of hearing loss therefore also may be presumed to have been incurred in service if it initially manifested to a compensable degree within the initial year after the Veteran's discharge from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).
 
According to the governing VA regulations, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.  
 
The Veteran, during the pendency of this claim, has been afforded two audiological examinations evaluating the nature of his hearing loss.  The Board has reviewed these examinations and all other evidence of record.  While the Veteran was exposed to acoustic trauma in service and has a current hearing loss disability, the preponderance of the competent medical evidence of record is against finding competent and credible evidence of a nexus between the Veteran's service and any current bilateral hearing loss disability.
 
The Veteran's service treatment records do not reveal complaints, findings or diagnoses of a hearing loss.  In his October 1968 separation history report indicates that he denied ever having a history of hearing loss.  Neither the Veteran's entrance nor his separation examination revealed a hearing loss as that term is defined by 38 C.F.R. § 3.385.  

In August 2011 the Veteran underwent a VA examination which showed a bilateral hearing loss as defined by 38 C.F.R. § 3.385.  Following that examination the examiner opined that while the Veteran was exposed to noise inservice, his October 1968 separation examination revealed normal hearing.  The audiologist further opined that as hearing loss due to noise occurs at the time of exposure and not subsequently, any current hearing loss could not be linked to service.

Similar findings were discovered at an October 2014 VA examination.  At that time the appellant reported a history of serving on active duty for two year and eight months, and a 35 year postservice history of truck driving.  The Veteran informed the examiner that he did not notice a hearing loss until 16 or 17 years after he separated from the military.  Following the examination the audiologist opined that  the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an in-service event.  The audiologist noted that since a hearing loss due to noise occurs during exposure and not subsequently, and since the Veteran did not seek treatment for any hearing problems during service or within a year following discharge, that it was less likely than not that a hearing loss was caused by service.
 
The Veteran argues that his hearing loss disability resulted from noise exposure during his active service. The Board concedes that the Veteran suffered acoustic trauma inservice while working as a helicopter mechanic.  As noted above, however, a hearing loss was not shown inservice, and a hearing loss for VA purposes was not clinically documented until October 2011.  While the Veteran is competent to report difficulty hearing, as a layperson untrained in the field of audiology, he is not competent to offer an opinion linking any hearing loss to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board is therefore unable to afford any probative weight to the Veteran's assertions that his hearing loss disability began in service or that his current disability is related to noise exposure in service. 
 
The probative evidence of record comes from the competent medical opinions of the VA examiners.  In this regard, an adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The opinions are adequate because they were based on consideration of the Veteran's prior medical history and examinations, and the reports describe the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  

The October 2014 examiner in particular noted that the appellant did not complain of a bilateral hearing loss inservice, that the Veteran's hearing on separation was within normal limits, and that there was no significant worsening of hearing acuity when compared to the hearing test completed at the time of induction.  The VA examiner further referenced the Veteran's statements that he did not notice a hearing loss for approximately 16 or 17 years after his military discharge, and that he had long postservice employment as a truck driver.  Lastly, the VA examiner opined that since hearing loss due to noise occurs during the exposure and not subsequently, as the Veteran did not seek treatment for any hearing problems during his active duty, and as there was no evidence that he sought treatment for hearing loss within year of his discharge, it was likely as not that the current hearing loss was caused or aggravated by inservice noise exposure.  There is no competent evidence to the contrary.

As mentioned above, sensorineural hearing loss, as an organic disease of the nervous system, is a chronic disease according to 38 C.F.R. § 3.309(a).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1335.  In this case, however, the evidence does not show a hearing loss as defined by 38 C.F.R. § 3.385 during the appellant's active duty service, or a compensably disabling sensorineural hearing loss within one year following his separation from active duty.  

For these reasons, the preponderance of the evidence of record is against a finding the Veteran's bilateral hearing loss was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The claim is denied.



ORDER
 
Entitlement to service connection for bilateral hearing loss is denied.
 
 
REMAND

As noted, the issue of entitlement to an increased rating for dermatitis is stayed pending resolution of VA's appeal to the Federal Circuit in Johnson.  Given that the outcome of this increased rating claim may impact the appellant's eligibility for a total disability evaluation based on individual unemployability due to service connected disorders, consideration of the latter issue is deferred.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


